Citation Nr: 0919847	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-31 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	C. Mills, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from September 1955 to August 1959, with subsequent periods 
of inactive service in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The Veteran appeared at a Travel Board Hearing before the 
undersigned in December 2008.  A transcript is associated 
with the claims file.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2000 RO decision denied the Veteran's claim for 
service connection for tinnitus; that decision was not 
appealed. 

2.  Evidence received since the 2000 RO decision denying 
service connection for tinnitus relates to an unestablished 
fact necessary to substantiate the claim; it raises a 
reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The January 2000 RO decision that denied the Veteran's 
claim for service connection for tinnitus became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.159A, 3.326(a) (2008).  
The VCAA has also been the subject of various holdings of 
Federal courts.  However, as the Board herein reopens the 
claim for service connection on appeal and remands the matter 
for additional development, the need to discuss VA's efforts 
to comply with the VCAA, its implementing regulations, and 
the interpretive jurisprudence, is obviated at this stage.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The Veteran was initially denied service connection for 
tinnitus in a January 2000 rating decision on the basis that 
tinnitus was not shown to have been incurred in service.  The 
Veteran did not appeal this decision and it became final 
within a year of notification.  Subsequent to this, the 
Veteran filed a petition to reopen and in a March 2005 
decision, the RO found that new and material evidence had not 
been received to warrant reopening of the claim.  Prior to 
this decision, the Veteran did not receive notification as to 
how a previously denied claim could be reopened, which is at 
odds with jurisprudential precedent.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In October 2005, the Veteran sent in correspondence alluding 
to a desire to "reopen" the claim denied in March 2005; 
however, this was within the statutory period to file a 
notice of disagreement, and the Veteran (in submitting 
evidence to his representative) stated that his submission of 
evidence pertaining to his tinnitus should "help my case."  
The Board, in interpreting this correspondence in a way most 
favorable to the Veteran, takes this as a timely notice of 
disagreement with the March 2005 RO decision that denied the 
Veteran's application to reopen his claim.  

In addition to the Veteran submitting this disagreement, he 
posited the note of a physician, a Dr. E.J., which stated 
that the Veteran "suffers from tinnitus, which very well may 
be related to his service in the Air Force in 1955 in upstate 
New York." The rationale was given that the Veteran was 
exposed at that time to repetitive weapons discharge without 
adequate hearing protection.  Additionally there is a note, 
dated in November 2000, from another private physician (Dr. 
R.L.) which states that the Veteran subjectively reported 
that he first developed tinnitus in the Air Force as a result 
of noise exposure.  It was not indicated that the Veteran had 
been examined in either note, and there is no indication that 
the claims file had been reviewed.  After these opinions were 
submitted, the Veteran also added photographs of members of 
his unit engaged in firing rifles without the use of ear 
protection.  

This evidence is new, in that it was not of record at the 
time of the initial denial, and it is material, in that it 
suggests a nexus between current tinnitus and military noise 
exposure.  That is, it relates to the previously 
unestablished fact of a nexus between in-service noise 
exposure and current tinnitus.  It is clear that the Veteran 
did fire rifles without adequate hearing protection.  While 
the probative value of the opinions of the two private 
physicians are weakened by the apparent absence of a review 
of the relevant evidence in the claims file and the equivocal 
nature of the opinions, they are probative enough to suggest 
the contended causal relationship.  Thus, the Board will 
reopen the claim for service connection.  See 38 C.F.R. 
§ 3.156.  


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for tinnitus; to that 
extent only, the claim is granted.  


REMAND

The above decision reopens a claim for entitlement to service 
connection for tinnitus.  It is the Veteran's contention that 
tinnitus has been constantly present since his Basic Military 
Training with the U.S. Air Force, where he fired weapons 
without hearing protection.  

The Veteran's service treatment records are, unfortunately, 
unavailable, and the National Personnel Records Center has 
indicated that if the Veteran's records were ever in their 
custody, that they would have been destroyed in a 1973 fire 
at that facility.  As such, the claim is "fire-related" and 
VA has a heightened duty to explain findings and conclusions 
to the Veteran and to carefully consider the benefit of the 
doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).    

While the Veteran reports tinnitus, the Board notes that he 
did not seek treatment for any ear-related disability until 
1999, many years after service separation.  There is some 
medical evidence in the file, however, that suggests a link 
between tinnitus an in-service noise exposure.  That is, one 
of the Veteran's private physicians stated that tinnitus 
"very well may be" related to military noise exposure.  The 
opinion is hardly conclusive, and does not mention the 
Veteran's post-service noise exposure, his service history 
outside of occasional rifle firing and proximity to 
explosions in Basic Training, and it is not based on either a 
claims file review or medical examination of the Veteran.  
Nevertheless, it does support the claim.

Regarding the question of in-service noise exposure, the 
Board notes that the Veteran has credibly testified that he 
fired weapons without ear protection.  This was done in Basic 
Training, however, and the Veteran then completed his four 
years of active military service (as well as an additional 
period in the Reserves) as an air traffic controller, a 
position requiring astute hearing and adept senses; but, one 
that is not constantly exposed to excessive noise.  After 
service separation, the Veteran states he worked for the 
Federal Aviation Administration as a flight inspector and 
pilot, both positions which would place him on active flight 
lines, and would undoubtedly expose him to significant post-
service noise.  

The Board notes that the Veteran is competent to report a 
ringing in the ears, as that is appreciable to him through 
his senses.  See Espiritu, supra; Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The Veteran is not, however, 
competent to relate a diagnosis of tinnitus to military noise 
exposure, as he does not have the requisite credentials 
necessary to offer a medical opinion.  See Espiritu, supra.  
As there is some medical evidence that suggests a nexus 
between tinnitus and in-service exposure to excessive noise 
and as the record does not contain a comprehensive VA ear or 
audiological examination which addresses etiological question 
at hand, the Board determines that the claim should be 
dispatched for such an examination and opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006).  


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should then be afforded a 
VA ear or audiological examination to 
determine the nature, approximate onset 
date and etiology of any tinnitus that may 
currently be present.  The claims file is 
to be reviewed, and the examiner should 
specifically note that the relevant noise 
exposure history, to include post-service 
history, has been reviewed.  Additionally, 
the examiner should address the opinions 
of the Veteran's private physicians which, 
while inconclusive, do suggest a nexus 
between tinnitus and military noise 
exposure.    

Following a review of the relevant medical 
evidence in the claims file and any tests 
that are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
tinnitus is linked to any incident 
or event of his active military 
service, to include his firing of 
rifles and exposure to explosions 
during his period of basic training 
without ear protection?  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection for tinnitus.  If the benefit 
sought on appeal is denied, the Veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


